DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim. Since claim 3 is multiply dependent and all the rest of the claims are multiply dependent, claims 4-15 are improper.  See MPEP § 608.01(n).  Accordingly, the claims 4-15 have not been further treated on the merits.
Claim(s) 1-3 is/are objected to under 37 CFR 1.75(i) as being in improper form because a claim which sets forth a plurality of elements or steps should be separated by a line indentation. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In general the claims are poorly drafted and it is evident they were drafted by a foreign attorney with little knowledge of current US patent practice. The Examiner is requesting that the US attorney 
In re claim 1, “at least part of the outlets” lacks antecedent basis. It should be corrected to – at least part of the inlets --. Lastly, in claim 1, the valves are inferentially claimed. It is not clear if they are required elements of the claim or they are purely functional capabilities of the positively recited inlets and outlet.
In re claim 2, the preamble of the claim is unclear. Only one claim precedes claim 2. Therefore, it is not clear what other claim the preamble is referencing. 
In regards to claim 3, it is not clear if “the preceding claim” is claim 1 or claim 2. Additionally, it is not clear what “3/3-way valves” means. Is this some special type of 3-way valve or does this mean -- three 3-way valves --? Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Design patent 263,871 (Matsuura).
In re claim 1, Matsuura discloses a valve unit (whole unit shown in figures 1-9) for a system for producing a medical preparation (purely functional intended end use of the positively recited valve unit) comprising:
a housing (whole outer parts which interlock together for each valve) having 
a plurality of inlets (inlets annotated) and 
an outlet (outlet annotated), 
wherein the inlets by way of valves (valves annotated) which are configured at least as 3-way valves are connectable to the outlet (annotated figure shown below), characterized in that at least part of the inlets are disposed laterally on the housing (top side shown in fig.3, left rear side in fig.7).
In re claim 2, Matsuura discloses the outlet is connected to a duct (long horizontal duct that connects all the valves to the outlet via the valves, annotated figure and see fig.9) that is disposed in the housing, wherein the duct has openings (openings in the duct that connect the valves together).
In re claim 3, Matsuura discloses the valves are configured as three, 3-way valves (there are at least three valves shown in the annotated figure).

    PNG
    media_image1.png
    368
    922
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. There are numerous references that could have been used to anticipate at least claim 1. Applicant’s cooperation is requested in reviewing all of the cited references both by the Examiner and by my foreign counterparts in the foreign corresponding applications. This will ensure compact prosecution with is undoubtedly a joint effort between the examiner and the Applicant. 
The following references appear to anticipate at least claim 1: 
EP1997471 (DeMarco, cited on an IDS);
D344,585 (Morse);
2009/0247985 (Melsheimer); and
4,960,117 (Noce).
	The following references are generally related to the invention as claimed and disclosed:
		5,037,390 (Raines);
		11,090,479 (Biehl);
		10,369,349 (Nelson); and
10,851,901 (Liberman).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615. The examiner can normally be reached M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Timothy P. Kelly/Primary Examiner, Art Unit 3753